Lena Hahn, Petitioner, v. Commissioner of Internal Revenue, RespondentHahn v. CommissionerDocket No. 31917United States Tax Court22 T.C. 212; 1954 U.S. Tax Ct. LEXIS 221; April 30, 1954, Filed April 30, 1954, Filed *221 Decision will be entered for the respondent.  Exemption -- Dependent -- Gross Income -- Support -- Sec. 25 (b) (1) (C) and (3), I. R. C.  -- No exemption for a dependent is proper where it does not appear that the gross income of the alleged dependent was less than $ 500 or that she received more than one-half of her support from the petitioner.  Charles C. Shafer, Jr., Esq., and Lancie L. Watts, Esq., for the petitioner.Thomas C. Thompson, Jr., Esq., for the respondent.  Murdock, Judge.  Van Fossan and Bruce, JJ., concur in the result.  Johnson, J., dissents.  MURDOCK *213  The Commissioner determined deficiencies in income tax of $ 85.30 for 1947 and $ 100 for 1948.  The only issue for decision is whether Lena is entitled to an exemption for a dependent represented by her sister, Exilda.FINDINGS OF FACT.The petitioner, an unmarried woman, filed her individual income tax returns for the taxable years with the collector of internal revenue for the district of Missouri.The petitioner and her younger 64-year-old sister, Exilda, reside together in premises owned by Exilda.  The fair rental value of those premises is not shown by the record.  The petitioner*222  paid no rent to Exilda for the privilege of residing in Exilda's house during the taxable years.The mother of the petitioner and Exilda conveyed to them as tenants in common a 4-apartment dwelling at 3926-28 Waddell Avenue and a duplex apartment at 811 West 39th Street Terrace, in Kansas City, Missouri.  The mother, who retained a life interest in those properties, died in 1945.  Exilda had charge of those properties, paid the bills in connection with them, and received the rents, using a joint bank account for those purposes.The gross income from those properties was $ 2,340 for 1947 and $ 2,350 for 1948.  Exilda's share of the net income from those properties was $ 315.49 for 1947 and $ 163.89 for 1948.  Forms 1065, entitled "Partnership Return of Income," signed by the petitioner alone, were used to report the income and deductions pertaining to those properties for 1947 and 1948.The petitioner and Exilda had no agreement of partnership relating to those two properties.  They divided the income from the properties equally between them except that Exilda for 1947 received $ 120 more than the petitioner as "Collector's fee."Exilda had no income except from the two rental properties*223  and no one contributed to her support except the petitioner.The petitioner received $ 2,170 for 1947 and $ 2,500 for 1948 as salary from a hospital.Exilda received about $ 650 for her support in each of the taxable years from the petitioner.The record does not show that Exilda's gross income for either 1947 or 1948 was less than $ 500 or that Exilda received more than one-half of her support in either year from the petitioner.The petitioner on her returns for 1947 and 1948 claimed an exemption for Exilda as a dependent.The Commissioner, in determining the deficiencies, disallowed the exemption claimed for Exilda as a dependent.*214  OPINION.The Commissioner contends that Exilda had gross income in excess of $ 500 for each year and could not be a dependent under section 25 (b) (1) (C) of the Code.  The petitioner argues that the gross income to which the Commissioner refers belonged to a partnership and was not gross income of the partners within the meaning of section 25 (b) (1) (C).  The petitioner testified that there was no written agreement of partnership and "there aren't any terms" of a partnership agreement.  A fair inference to be drawn from all of her testimony*224  is that her only basis for thinking that there was a partnership is the fact that the rental properties were conveyed to her sister and herself as tenants in common.  Tenants in common who rent their property are not ipso facto partners for tax purposes. Estate of Edgar S. Appleby, 41 B. T. A. 18, affd.  123 F. 2d 700; Coffin v. United States, 120 F. Supp. 9">120 F. Supp. 9. The method of operation of the rental properties does not indicate a partnership for tax purposes rather than a mere tenancy in common.  Cf.  Estate of R. L. Langer, 16 T. C. 41, affd.  194 F.2d 288">194 F. 2d 288. The record does not show that Exilda had less than $ 500 of gross income for either year.Furthermore, it was clearly understood at the beginning of the trial of this case that there was in issue the question of whether more than one-half of the support of Exilda in each year was received from the petitioner.  The petitioner was the only witness.  She made no effort to give any exact figures but merely tried to approximate the expenditures about which she testified.  Her counsel requests*225  a finding that she spent the following amounts for the support of her sister in each year: (1) $ 170 for special prescriptions.(2) 720 as personal allowance ($ 60 per month).(3) 300 for food (one-half of $ 50 per month).(4) 72 for utilities.(5) 36 for hospital and surgical insurance.She testified that she spent approximately the amounts claimed in (1), (4), and (5) for the purposes indicated.  She said their food bills averaged about $ 50 a month but she did not testify on the subject of their payment.  She said she gave her sister about $ 60 per month for her personal use but also said Exilda used it to "Buy her clothes and quite often it went into household expenses." Her testimony does not justify findings such as (2) and (3).  It seems reasonable to conclude, however, that in each year she spent about $ 650 for the expenses of her sister. Exilda gave the petitioner in return her lodging rent free and at the same time provided her own lodging and some cash towards her total support.  The value of the lodging is not shown.  *215  A part of the cash expended by the petitioner for the benefit of Exilda should be offset against the value of the lodging that Exilda*226  furnished the petitioner in order to determine how much the petitioner contributed to the support of Exilda without adequate consideration in money's worth.  If a proper rent would be even as much as that received for one of the duplex apartments the result would be fatal to the petitioner's contention.  The record does not show the total amount of Exilda's support or that more than one-half of it was received from the petitioner as required by section 25 (b) (3) of the Internal Revenue Code.Decision will be entered for the respondent.